Citation Nr: 1120185	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A Travel Board hearing was held at the RO before the undersigned Veterans Law Judge in December 2009 and a copy of the hearing transcript is associated with the claims file.

In August 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.


FINDING OF FACT

The competent medical evidence does not indicate that the Veteran's current right ear hearing loss is related to active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service, nor may sensorineural hearing loss in the right ear be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in June 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for right ear hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the June 2007 VCAA notice letter and in April 2008 correspondence from VA, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the June 2007 VCAA notice was issued prior to the currently appealed rating decision in November 2007; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues on appeal as including a claim of service connection for right ear hearing loss.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had evidence supporting this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of right ear hearing loss symptomatology since active service.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence submitted in support of this claim which related right ear hearing loss to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran contends that that he incurred right ear hearing loss during active service.  He specifically contends that he incurred this disability as a result of his in-service duties as a heavy truck driver while on a tour of duty in Vietnam.  The Veteran also contends that he was exposed to acoustic trauma from incoming and outgoing mortar fire throughout his tour of duty in Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  
	
Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.  The Veteran has testified that he was exposed to acoustic trauma from incoming and outgoing mortar fire and rocket attacks while a heavy truck driver in Vietnam.  The Veteran's DD Form 214 indicates that he served in Vietnam and his military occupational specialty (MOS) was heavy truck driver.  This form also indicates that the Veteran's last duty assignment and major command was 1st Infantry, 2nd Battalion, 2nd Infantry in Vietnam.  The Veteran's service personnel records show that he served as a Heavy Vehicle Driver with this unit in Vietnam from September 1967 to September 1968.  He participated in Vietnam Counteroffensive Phase III.  Given the foregoing, the Board finds that the Veteran's testimony and lay statements concerning his in-service noise exposure are credible because they are consistent with the facts and circumstances of his active service in Vietnam.  The competent evidence does not indicate, however, that the Veteran's current right ear hearing loss is related to active service or any incident of service, to include his acknowledged in-service noise exposure.  The Veteran's service treatment records show that he was not treated for right ear hearing loss at any time during active service, including while he was in Vietnam.  The Veteran's hearing was "15/15" bilaterally (or within normal limits) at his enlistment physical examination in August 1965 and he denied any relevant medical history at this examination.  No hearing test results were reported at the Veteran's separation physical examination in September 1968.  Following his service separation in September 1968, it appears that the Veteran first was treated for hearing loss in 1987, or almost 2 decades later, when he was seen by Dr. DeMarco.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A review of the Veteran's outpatient treatment records from Dr. DeMarco indicates that he was seen for complaints related to left ear hearing loss, although his hearing was tested in both ears on several occasions between 1987 and 1999.  A review of audiometric testing conducted by Dr. DeMarco in 1987, 1988, 1998, and in 1999 does not show the presence of impaired hearing in the Veteran's right ear for VA purposes.  See 38 C.F.R. § 3.385.  

On VA examination in September 2007, the Veteran reported an in-service history of noise exposure due to rocket and mortar attacks and small arms fire.  He also reported a post-service history of significant noise exposure from working in a can manufacturing plant.  The VA examiner reviewed the Veteran's claims file, including his service treatment records, and noted that the hearing test at the Veteran's enlistment physical examination indicated that his hearing was within normal limits bilaterally at that time.  This examiner also noted that no hearing test was found at the time of the Veteran's separation from active service.  In September 2007, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
30
LEFT
55
65
65
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The VA examiner opined that it was not possible to determine the etiology of the Veteran's right ear hearing loss without resort to mere speculation.  The diagnoses included mild high frequency sensorineural hearing loss in the right ear.  

In an October 2009 letter, Dr. DeMarco stated that he had evaluated the Veteran for complaints of hearing loss.  He attached copies of the Veteran's audiometric testing in October 2009.  These testing results showed impaired hearing in the right ear for VA purposes.  See 38 C.F.R. § 3.385.  Dr. DeMarco stated that the Veteran had some high frequency hearing loss in the right ear.  The Veteran had reported to Dr. DeMarco that his hearing loss had begun after his separation from active service in 1968.  The Veteran also had reported that, during service, he had "spent 12 months and 10 days in Vietnam around significant rocket/mortar activity."  Dr. DeMarco opined that "the trauma sustained while in the service in Vietnam could be a contributing factor" in the Veteran's problems with hearing loss.

On VA examination in August 2010, the Veteran's complaints included right ear hearing loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran reported that, during active service as a truck driver, he had been exposed to incoming and outgoing rocket and mortar attacks and small arms fire with no ear protection.  He denied any noise exposure prior to service.  He also reported that, after his service separation, he worked for 33 years in a can factory and wore ear protection.  He also reported that he had worked for 5 years from approximately 2002 to 2007 as a bus driver without using ear protection and last had worked in 2007.  He denied having any noisy hobbies.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
55
40
LEFT
60
65
65
65
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The VA examiner stated that, although the Veteran was not employed, his hearing loss had resulted in hearing difficulty when performing occupational activities.  This examiner also stated that, although there were no hearing levels noted at the Veteran's separation from active service, a private audiology examination in 1987 showed normal hearing in the right ear (and no significant threshold shift when compared to the Veteran's hearing level at his enlistment physical examination in 1965).   This examiner opined that, based on an Institute of Medicine Report in September 2005 which concluded that, based on current knowledge, noise-induced hearing loss occurs immediately, and because there was no significant shift in hearing levels during active service or 19 years after service separation, it was less likely than not that the Veteran's right ear hearing loss was related to in-service noise exposure.  The diagnoses included mild to moderately severe sensorineural hearing loss in the right ear.

The Board acknowledges that the Veteran currently experiences right ear hearing loss.  A review of the Veteran's outpatient treatment records from Dr. DeMarco indicates that his treatment focused on left ear hearing loss and not right ear hearing loss.  Audiometric testing by Dr. DeMarco between 1987 and 1999 also did not indicate that the Veteran experienced impaired hearing in the right ear.  See 38 C.F.R. § 3.385.  Dr. DeMarco documented the presence of impaired hearing in the Veteran's right ear on audiometric testing in 2009.  Id.  The Veteran has testified credibly that he was exposed to acoustic trauma from enemy mortar and rocket attacks during a tour of duty in Vietnam.  Despite the Veteran's credible testimony concerning his in-service history, the VA examiner opined in August 2010 that, because noise-induced hearing loss occurs immediately, and because there was no significant shift in hearing levels during the Veteran's active service or 19 years after service separation, it was less likely than not that the Veteran's right ear hearing loss was related to in-service noise exposure.  It also is not clear when the Veteran first reported experiencing right ear hearing loss after active service.  A review of a "pre-placement audiogram" conducted on October 7, 1968, shows, however, that the Veteran estimated that his hearing was "good" on that date.  He denied any recent noise exposure.  Audiometric testing did not show the presence of impaired hearing for VA purposes in either of the Veteran's ears at that time.  As noted, it appears that, although the Veteran first was seen by Dr. DeMarco for hearing loss in June 1987, almost 2 decades after his service separation in September 1968, impaired hearing in the Veteran's right ear for VA purposes was not shown on audiometric testing by Dr. DeMarco until October 2009, more than 4 decades after service.  See Maxson, 230 F.3d at 1333.

The Board also acknowledges that, following VA examination in September 2007, the VA examiner opined that it was not possible to determine the etiology of the Veteran's right ear hearing loss without resort to mere speculation.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in his September 2007 opinion regarding the etiology of the Veteran's right ear hearing loss and did not provide any further explanation of his opinion, this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.

The Board finds that Dr. DeMarco's October 2009 letter is less probative than the VA examiner's August 2010 opinion regarding the claimed etiological relationship between the Veteran's right ear hearing loss and his acknowledged in-service acoustic trauma.  Although the Veteran reported to Dr. DeMarco that he had an in-service history of exposure to significant rocket and mortar fire during his tour of duty in Vietnam, and although the Board has found the Veteran's reported in-service history credible because it is consistent with the facts and circumstances of his active service, it appears that the Veteran did not report and Dr. DeMarco did not address the Veteran's post-service noise exposure working for 33 years in a can manufacturing plant.  Because Dr. DeMarco was not informed of the relevant facts concerning the Veteran's post-service noise exposure, the Board concludes that Dr. DeMarco's October 2009 letter is less than probative on the issue of whether the Veteran's current right ear hearing loss is related to active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also concludes that the VA examiner's negative opinion in August 2010 concerning the contended causal relationship between the Veteran's right ear hearing loss and active service is more probative because it was based on the complete facts and because the examiner cited to the medical literature from the Institute of Medicine addressing the relationship between noise exposure and hearing loss.  It appears that the VA examiner described fully the functional effects of the Veteran's right ear hearing loss in August 2010 because the Veteran reported a significant history of noise exposure during and after active service at that examination.  The Veteran also reported that he experienced difficulty hearing as a result of his right ear hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates his current right ear hearing loss to active service.  In summary, because both the competent medical evidence and the lay evidence do not show that the Veteran's current right ear hearing loss is related to active service, the Board finds that service connection for right ear hearing loss is not warranted.

The Veteran also is not entitled to service connection for right ear hearing loss on a presumptive service connection basis as an organic disease of the nervous system.  As noted above, when the Veteran's hearing was tested on October 7, 1968, approximately 20 days after his service separation on September 17, 1968, impaired hearing was not present in either of his ears.  There is no competent evidence indicating that the Veteran was diagnosed as having sensorineural hearing loss in the right ear in the first year following his service separation (i.e., by September 1969).  Accordingly, the Board finds that service connection for right ear hearing loss also is not warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of right ear hearing loss have been continuous since service.  He asserts that he continued to experience symptoms relating to right ear hearing loss (difficulty hearing) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of right ear hearing loss after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of right ear hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of right ear hearing loss.  Although no hearing test results were reported at the Veteran's separation physical examination in September 1968, as noted elsewhere, a "pre-placement audiogram" conducted on October 7, 1968, approximately 20 days after his service separation, shows that the Veteran estimated that his hearing was "good" on that date.  He denied any recent noise exposure.  Audiometric testing did not show the presence of impaired hearing for VA purposes in either of the Veteran's ears at that time.  The October 1968 audiogram is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to right ear hearing loss for many decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1968) and initial reported symptoms related to right ear hearing loss in approximately 2007 (a 39-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, the audiometric findings immediately following service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


